Citation Nr: 1735567	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder. 

2. Entitlement to service connection for gastroesophageal reflux disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2013, the Veteran testified at a decision review officer (DRO) hearing. A copy of the transcript is of record.  

In March 2016, the Board denied the issues of entitlement to service connection for a left hand/finger disorder, hypertension, and a left shoulder, and remanded the issues of entitlement to service connection for a left knee disorder and gastroesophageal reflux disease for further development. 


FINDINGS OF FACT

1. Resolving doubt in the Veteran's favor, the Veteran's left knee disorder is related to service.

2. The preponderance of the competent, probative evidence is against finding a relationship between gastroesophageal reflux disease and the Veteran's active duty service. 



CONCLUSIONS OF LAW

1. The criteria to establish service connection for a left knee disorder is met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria to establish service connection for GERD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016)

II. Pertinent Laws and Regulations Governing Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases, to include arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required.

In this case, the Veteran's diagnosis of degenerative joint disease in the left knee is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Conversely, his remaining diagnosis of gastroesophageal reflux disease is not identified in § 3.309(a), thus, the presumptive provisions based on "chronic" pursuant to § 3.303(b) or continuity of symptomatology since service pursuant to Walker does not apply with respect to this diagnosis.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Left Knee Disorder

The Veteran asserts that he has experienced left knee problems ever since his injuries in service. 

With respect to the first service connection element, a current disability, the Veteran has been diagnosed with degenerative joint disease of the left knee. See July 2011 VA Examination.

With respect to the second element, an in-service incurrence, the Veteran's service treatment records reveal that in September 1965, the Veteran injured his knee playing flag football. The Veteran was diagnosed with a left knee sprain. In October 1965, the Veteran injured his left knee again playing football. He was diagnosed with a left knee sprain. In December 1965, the service treatment records show that the Veteran sprained his left knee for a third time and he was treated with bed rest, heat, and muscle relaxants for four days.  

With respect to the third element, a causal relationship between the present disability and the injury incurred in service, the Board finds that there is sufficient competent and credible medical and lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present. 

In October 2013, the Veteran testified at a DRO hearing that after service, his left knee got worse. He stated that his left knee would swell and that he had trouble walking. 

In support of his claim, the Veteran submitted treatment records from Columbia VA Medical Center (VAMC). The treatment records, dated July 1975, show that the Veteran was diagnosed with left knee degenerative arthritis with a history of old trauma.  

A private physician, stated that he has treated the Veteran for knee degenerative joint disease, as well as other conditions, since 2004, and that the Veteran's conditions could be the result of serving in the military. 

In January 2014, the Veteran was afforded a VA medical opinion. The VA examiner reviewed the claims file and opined that the Veteran's left knee degenerative joint disease is "less likely as not caused by or a continuation of military service." In support of the examiner's opinion, the examiner stated that there was no documentation of a chronic left knee condition in service and that a diagnosis of degenerative joint disease, ten years after service, does not indicate an onset during military service. The examiner also stated that the Veteran's July 1975 VAMC  treatment records, which referred to an old left knee trauma, indicated that the Veteran injured his left knee after military service since the Veteran's in-service x-rays did not show trauma. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented in-service left knee injury, (3) the lack of any evidence of an intervening event,  (4) his competent and credible history of relevant symptoms during and ever since service discharge, (5) the private physician's statement that the Veteran's conditions could be the result of serving in the military [although somewhat supportive of the Veteran's contentions, this opinion is speculative in nature and is not the main basis for granting service connection], and (6) the Columbia VAMC treatment records, dated July 1975, show that the Veteran was diagnosed with left knee degenerative arthritis with a history of old trauma.  

Regarding the Veteran's assertions of continuous symptoms of a left knee disorder since service, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge. See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007). See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The Veteran is also competent to testify as to observable symptoms or injury residuals. Thus, the Veteran is without a doubt competent to report that he experienced left knee pain during service and that it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469. 

Here, the Board finds that the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of a left knee disorder since his military service, and the Board finds no reason to question the veracity of such statements. See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  This grant is based on that continuity of symptomatology.

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a left knee disorder are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Gastroesophageal Reflux Disease (GERD)

In October 2013, the Veteran testified at a DRO hearing that his GERD had its onset during his military service while being stationed in Turkey. 

With respect to the first service connection element, a current disability, the Veteran has been diagnosed with GERD. See May 2016 VA Examination. 

With respect to the second element, an in-service incurrence, the Veteran's service treatment records show complaint of an upset stomach in April 1965; complaint of vomiting in May 1965; and complaint of severe pain in the abdomen with assessment of gastroenteritis in July 1966. 

With respect to the third element, a causal relationship between the present disability and the disease or injury incurred in service, the Board finds that the preponderance of the evidence weighs against service connection for GERD.

In support of the Veteran's claim, a private physician, stated that he has treated the Veteran for GERD, as well as other conditions, since 2004, and that the Veteran's conditions could be the result of serving in the military. Again, as with the knee disability, this private physician's opinion is speculative in nature.

In addition, a September 2013 statement from the Veteran's wife states that the Veteran has a gastric problem because no matter what the Veteran eats, he wakes up about every night with indigestion and has to take some form of acid reducer for relief.  

The Veteran was afforded a VA Examination in May 2016. The examiner diagnosed the Veteran with GERD but opined that the Veteran's GERD is less likely than not incurred in military service. In support of the examiner's opinion, the examiner stated that the Veteran was treated in service for GI complaints on several occasions but that all symptoms reported were related to alcohol abuse and are not consistent with GERD. The examiner noted that the Veteran denied frequent indigestion at his exit examination. The examiner stated that vomiting six times in a row over a few hours is not a symptom of GERD and that the Veteran's abdominal pain was due to alcohol related gastritis following an episode of binge drinking.    

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology. However, if the competent medical evidence indicates that the current disability is related to the Veteran's active service, then an award of service connection would be appropriate.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the May 2016 VA examiner's opinion should be afforded the greatest amount of weight. The VA examiner noted his review of the claims file and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  This opinion is of greater probative value then the speculative opinion by the private physician. 

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of GERD falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). In sum, the Veteran's statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for GERD must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for gastroesophageal reflux disease is denied.



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


